Citation Nr: 1046127	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-18 822	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for arthritis of the right knee 

2.  Entitlement to an initial disability rating greater than 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that awarded service connection for chronic post-
phlebitic syndrome of the left lower leg, with arthritis of the 
knees, and assigned an evaluation of 10 percent under 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7199-7121 (2008).  

In April 2009, the Veteran disagreed with the failure to assign 
separate evaluations for his right and left knee arthritis.  By a 
March 2010 decision review officer (DRO) decision, the Veteran 
was awarded a 10 percent evaluation for arthritis of the right 
knee and a 10 percent evaluation for arthritis of the left knee, 
in addition to the previously assigned 10 percent evaluation for 
his service-connected chronic post-phlebitic syndrome.  A 
statement of the case (SOC) addressing entitlement to higher 
separate evaluations for arthritis of the right knee and left 
knee was issued.  In an April 2010 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the Veteran indicated a desire to appeal the 
denials of initial evaluations greater than 10 percent for 
arthritis of the right knee and arthritis of the left knee.  
Because of the manner in which this appeal developed, the issue 
of entitlement to a rating greater than 10 percent for the 
Veteran's service-connected chronic post-phlebitic syndrome is 
not on appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is manifested by painful 
motion without functional loss equating to limitation of flexion 
to 60 degrees or limitation of extension to 5 degrees; there is 
no evidence of subluxation or lateral instability.

2.  The Veteran's left knee arthritis is manifested by painful 
motion without functional loss equating to limitation of flexion 
to 60 degrees or limitation of extension to 5 degrees; there is 
no evidence of subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2010); VAOPGCPREC 23-97.

2.  The criteria for an initial evaluation in excess of 10 for 
osteoarthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2010); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In May 2008, the Veteran applied for VA disability compensation, 
seeking service connection for a left leg disability.  The 
evidence of record at that time consisted of VA outpatient 
treatment records dated from May 2006 to September 2007, an 
October 2007 VA examination report, and an October 2007 RO 
decision in which the Veteran was awarded nonservice-connected 
pension benefits and special monthly pension.

Of note, a VA outpatient treatment record dated in May 2007 
documented the Veteran's complaints that increased knee pain kept 
him awake at night.  It was noted that his chronic knee pain kept 
him at home.  A treatment record dated in September 2007 revealed 
that the Veteran appeared to be in a significant amount of pain 
when walking and it was noted that he had difficulty standing 
from a seated position.  

During an October 2007 VA examination, the Veteran reported 
arthritis in his knees that caused him difficulty walking and 
standing for prolonged periods.  He complained of constant dull 
achy pain in his knees that had become progressively worse.  
Weekly flare-ups of pain were noted, which were reported to last 
for hours.  He did not require the use of an assistive device to 
walk.  However, he did walk with an antalgic gait.  

Upon examination, both knees were swollen and tender on range of 
motion.  No ankylosis was noted and there was no evidence of 
inflammatory arthritis.  Range-of-motion testing revealed flexion 
of the right knee was from 0 to 90 degrees, with pain beginning 
at 70 degrees.  Repetitive motion testing did not reveal any 
further limitation.  It was noted that the Veteran had problems 
getting on and off the examination table and problems sitting 
into a chair.  X-ray findings showed internal derangement of the 
left knee involving the medial and patellofemoral space and 
advanced arthritis of the right knee.  The examiner found the 
Veteran's activities to be extremely restricted due to arthritis 
in his knees and dyspnea on minimal exertion.  

Based on the VA examination report, the RO granted the Veteran 
nonservice-connected pension benefits, as well as entitlement to 
special monthly pension upon finding that he was housebound.  The 
RO determined that the Veteran was disabled due to his coronary 
artery disease, arthritis of both knees, and depressive disorder.  
For pension purposes, the Veteran was assigned 30 percent ratings 
for arthritis of each knee under 38 C.F.R. § 4.71a, DC 5003-5260.  

In May 2008, the Veteran filed a claim for VA disability 
compensation, seeking service connection for a left leg 
disability.  He was afforded a VA examination in November 2008.  
The Veteran reported pain in his knees.  No constitutional 
symptoms or incapacitating episodes of arthritis were noted.  
Functional limitations on standing and walking were present.  It 
was recorded that the Veteran was able to stand for only 15 to 30 
minutes and was unable to walk more than a few yards.  He did not 
use assistive aids for walking.  There was no evidence of 
deformity, giving way, instability, weakness, subluxation, 
inflammation, effusion, or locking episodes.

Range-of-motion testing revealed that flexion of the right knee 
was from 0 to 115 degrees, with pain beginning at 115 degrees.  
Repetitive motion testing showed flexion limited to 110 degrees 
due to fatigue.  Extension of the right knee was recorded as 90 
to 0 degrees.  No pain was noted.  Repetitive motion testing was 
negative for further limitation of motion.  Flexion of the left 
knee was from 0 to 120 degrees, with pain beginning at 120 
degrees.  Repetitive motion testing showed flexion limited to 115 
degrees due to fatigue.  Extension of the left knee was from 90 
to 0 degrees.  No pain was noted.  Repetitive motion testing was 
negative for further limitation of motion.  

The VA examiner's summary for the left knee noted a bony joint 
enlargement, crepitus, painful motion, and abnormal motion, in 
addition to grinding.  His summary for the right knee noted a 
bony joint enlargement, painful movement, and abnormal motion, as 
well as grinding.  The VA examiner determined that the Veteran 
suffered from chronic post-phlebitic syndrome of the left lower 
leg, as well as degenerative joint disease of the knees.  The 
examiner stated that the Veteran did have advancing arthritis in 
both knees, which was an expected result of the normal aging 
process.  The examiner opined that the Veteran's left leg 
condition was most likely permanently aggravated in service and 
that his bilateral knee arthritis was likely secondary to the 
left leg condition that had caused an uneven limping gait.  The 
examiner also noted that the Veteran's arthritis and post-
phlebitic syndrome prevented him from participating in sports, 
had a severe effect on his ability to exercise, had a moderate 
effect on being able shop or do chores, and a mild effect on 
recreation and travel.  It did not impact the Veteran's ability 
to care for himself.  

As noted above, by way of a January 2009 RO decision, the Veteran 
was awarded service connection for chronic post-phlebitic 
syndrome of the left lower leg, with arthritis of the knees, and 
assigned an evaluation of 10 percent under 38 C.F.R. § 4.104, DC 
7199-7121.  In March 2010, a DRO found that the failure to award 
the Veteran separate ratings for osteoarthritis of each knee 
constituted clear and unmistakable error.  The DRO reasoned that 
separate ratings were warranted because arthritis and phlebitis 
syndrome affect different body systems (skeletal and 
circulatory).  The Veteran was therefore awarded 10 percent 
evaluations under 38 C.F.R. § 4.71a, DC 5003-5260, for arthritis 
of the right knee and arthritis of the left knee, effective May 
29, 2008.  

II.  Analysis

A.  Disability Rating

The Veteran asserts that his service-connected right knee 
arthritis and left knee arthritis have been more disabling than 
initially rated.  He contends that a rating in excess of 10 
percent is warranted for each knee.  Specifically, he argues that 
he is entitled to ratings of at least 30 percent based on the 
fact that his right knee and left knee had each been rated as 30 
percent disabling for purposes of nonservice-connected pension.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case here, 
the question for consideration is the propriety of the initial 
evaluation assigned, consideration of the medical evidence since 
the effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected arthritis is evaluated as 10 
percent disabling for each knee under DC 5003-5260.  The Board 
notes that with diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined on 
the basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2010).  The hyphenated DC in this case indicates 
that arthritis is the service connected disorder and that the 
rating assigned is based on the limitation of flexion under DC 
5260.  

Under DC 5260, a noncompensable evaluation is assigned where 
flexion is limited to 60 percent; a 10 percent evaluation is 
assigned where flexion is limited to 45 degrees; a 20 percent 
evaluation is assigned where flexion is limited to 30 degrees; 
and a 30 percent evaluation is assigned where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

In consideration of whether the Veteran is entitled to ratings 
greater than 10 percent under DC 5260, the Board notes that 
range-of-motion testing conducted during examination in October 
2007 revealed flexion limited to 90 degrees, with pain beginning 
at 70 degrees.  On examination in November 2008, range-of motion 
testing revealed flexion limited to 115 degrees for the right 
knee and 120 degrees for the left knee, with pain beginning at 
115 degrees and 120 degrees, respectively.  Accordingly, the 
Board finds that a rating greater than 10 percent under DC 5260 
is not warranted for arthritis of the right knee or the left 
knee, as the objective medical evidence of records fails to 
demonstrate that the Veteran has flexion limited to at least 30 
degrees, event taking into account the point at which he begins 
to experience pain.  

The Board has also considered whether the Veteran qualifies for 
higher ratings under DC 5261, which pertains to limitation of 
extension.  See VAOPGCPREC 9-2004 (VA General Counsel 
precedential opinion holding that where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.).  Under DC 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 30 
percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is limited 
to 30 degrees; and a 50 percent rating is warranted if extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In this regard, the Board notes that range-of-motion testing 
conducted during examination in October 2007 did not include 
specific results for extension.  However, the Veteran's range of 
motion for flexion was noted to be from 0 degrees to 90 degrees, 
which suggests that the Veteran's extension was not inhibited.  
See 38 C.F.R. § 4.71a, Plate II (2010) (Full range of motion of 
the knee is from 0 to 140 degrees).  Further, on examination in 
November 2008, range-of-motion testing revealed that extension of 
the right and left knee was from 90 degrees to 0 degrees, with no 
pain noted.  Accordingly, because the objective evidence of 
record does not demonstrate that the Veteran's right or left knee 
extension was limited to at least 15 degrees, the Board finds 
that a compensable rating under DC 5261 is not warranted.  See 38 
C.F.R. § 4.71a, DC 5261; VAOPGCPREC 9-2004

The Board also notes that VA's General Counsel has issued a 
precedential opinion that provides guidance concerning rating 
claims for knee disorders.  See VAOPGCPREC 23-97.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General 
Counsel held that a veteran who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  

Under DC 5257, a 10 percent rating is assignable for slight 
recurrent subluxation or lateral instability; a 20 percent rating 
is assignable for moderate disability; and a 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 
(2010).  Here, there is no objective medical evidence of 
subluxation or lateral instability in either knee.  On 
examination in November 2008, it was noted specifically that the 
Veteran did not experience instability, "giving way," locking 
episodes, dislocation or subluxation.  Further, the evidence does 
not reveal that the Veteran has complained of knee instability.  
Accordingly, separate ratings under DC 5257are not warranted as 
the evidence fails to demonstrate recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered whether the Veteran may be entitled 
to higher ratings under the following DCs applicable to 
disabilities of the knee:  (1) DC 5256 which pertains to 
disabilities involving ankylosis of the knee; (2) DC 5258 which 
provides for a 20 percent evaluation for dislocated semilunar 
cartilage "with frequent episodes of 'locking,' pain, and 
effusion into the joint"; and (3) DC 5262 which is used to 
evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a, 
DCs 5256, 5258, 5262 (2010).  

There is no evidence of ankylosis of the right knee or left knee 
or any impairment of the tibia or fibula to allow for application 
of DCs 5256 or 5262.  Further, the evidence of record does not 
demonstrate any complaints of dislocated cartilage or episodes of 
locking or effusion.  Accordingly, the Board finds that the 
evidence does not support a rating under DC 5258.

The Board notes that when an evaluation of a disability is based 
on limitation of motion and/or arthritis, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have 
sustained by virtue of other factors as described in 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  In that regard, the functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervation, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Further, pain on movement, 
swelling, deformity or atrophy of disuse as well as instability 
of station, disturbance of locomotion, interference with sitting, 
standing and weight bearing are relevant considerations for 
determination of joint disabilities.  38 C.F.R. § 4.45.  
Moreover, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint.  38 C.F.R. § 4.59 (2010).

In the instant case, it appears that the Veteran's service-
connected arthritis has been rated on the basis of painful motion 
under DC 5003, as the objective range-of-motion testing failed to 
yield results that would warrant a compensable rating for either 
knee under DC 5260.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991) (Painful motion of a major joint or groups caused by 
arthritis, established by x-ray, is deemed to be limited motion 
and entitled to the minimum 10 percent rating even though there 
is no actual limitation of motion.).  

The Board has considered whether the Veteran is entitled to 
ratings greater than 10 percent under DeLuca and finds that he is 
not.  The Veteran reported that he experienced weekly flare-ups, 
lasting for several hours.  He reported his main symptom to be 
pain, and painful movement of both knees was observed.  It was 
also noted that the Veteran experienced functional limitations of 
standing and walking, in that he could stand for only 15-30 
minutes and could walk only a few yards on account of his knee 
pain.  As stated above, the most favorable objective evidence 
showed flexion limited to 70 degrees on account of pain and 
limited by 5 degrees on account of fatigue (flexion to 115 
degrees (right knee) and 110 degrees (left knee) on repetitive 
motion testing).  This represents flexion to a greater degree 
than would be compensable under DC 5260.  

The Board has considered the Veteran's statements, and his 
reported symptoms as recorded in the record.  However, the Board 
finds that the evidence does not support a higher rating than the 
currently assigned 10 percent disability ratings.  The Board 
notes that the Veteran has not been shown to warrant even a non-
compensable rating under DCs 5260 or 5261.  The Board finds, 
therefore, that the Veteran's symptoms and functional limitations 
are adequately addressed by his 10 percent ratings, as he would 
not otherwise be entitled to compensable ratings were it not for 
consideration of his pain.  See Lichtenfels, supra.  

The Board also notes that the record does not suggest any 
variation in symptoms so as to warrant higher ratings at any 
point during the period of time from May 2008.  Therefore, the 
Board finds that staged ratings are not warranted in this case.  
See Fenderson, supra.  

In finding that an evaluation greater than 10 percent is not 
warranted for the Veteran's right knee or his left knee, the 
Board has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a rating in 
excess of 10 percent for either the Veteran's right knee 
arthritis or his left knee arthritis.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that the "the 
available schedular evaluation[] for [his service-connected 
disability] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

Lastly, as to the Veteran's argument for higher ratings, the 
Board notes that the Veteran is correct that his knees were each 
evaluated as 30 percent disabling for purposes of nonservice-
connected pension.  That finding, however, is not binding on the 
Board as part of its determination of the correct service-
connected disability ratings.  Although the RO previously 
assigned the Veteran 30 percent evaluations, its decision doing 
so contains no statement or reasons or bases and, as determined 
above, the Board can find no basis in the evidence of record upon 
which to grant the Veteran more than a 10 percent rating for each 
knee.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in May 
2008.  In June 2008, the RO sent to him a letter notifying him of 
the evidence required to substantiate his claim.  The letter 
advised the Veteran of the evidence that VA would obtain on his 
behalf, as well as of the evidence that he was responsible for 
providing to VA, to include private medical evidence.  The RO 
further advised the Veteran on the types of evidence he could 
submit that would support his claim for service connection, such 
as medical evidence, employment physical examination reports, 
insurance examination reports, and statements by persons who knew 
of the Veteran's disability.  The letter also included the notice 
elements required by Dingess for how VA determines disability 
ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the June 2008 notice 
letter complies with the requirements of 38 U.S.C.A. § 5103(a), 
and afforded the Veteran a meaningful opportunity to participate 
in the development of his claim.  Thus, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Veteran was afforded a VA 
examination in November 2008.  The VA examiner conducted physical 
examination of the knees and recorded the Veteran's subjective 
complaints regarding his right and left knee symptomatology.  The 
examination report contains sufficient evidence by which to 
evaluate the Veteran's right and left knee disabilities in the 
context of the rating criteria.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination 
for the period at issue.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 
(2007).  Further, the Veteran has not asserted, nor does the 
evidence demonstrate, that his right or left knee arthritis has 
worsened and undergone some material change since the November 
2008 VA examination.  Accordingly, the Board does not find that a 
new examination is warranted in this case.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time 
does not require VA to provide a new medical examination).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs and VA treatment records.  The Veteran 
has not indicated that there are outstanding records that VA 
should have obtained.  Further, the Veteran elected not to have a 
hearing in this case.  


ORDER

Entitlement to a higher evaluation for arthritis of the right 
knee is denied.

Entitlement to a higher evaluation for arthritis of the left knee 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


